Exhibit 10.2

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN JOINDER AGREEMENT

 

I, JAMES E. YOUNG, and CITIZENS TRUST BANK hereby agree that in exchange for
termination of my Life Insurance Endorsement Method Split Dollar Plan Agreement
(“Split Dollar Agreement”), and for other good and valuable consideration, the
value of which is hereby acknowledged, that I shall participate in the
Supplemental Executive Retirement Plan (“Plan”) established as of July 1, 2008,
by CITIZENS TRUST BANK, as such Plan may now exist or hereafter be modified, and
do further agree to the terms and conditions thereof.  I acknowledge and agree
that this Plan supersedes and replaces my Executive Supplemental Retirement Plan
Agreement (the “Indexed Retirement Plan”) in which I previously participated. 
Capitalized terms not defined herein shall have the same meaning as set forth in
the Plan.

 

I understand that I must execute and return a copy of this Supplemental
Executive Retirement Plan Joinder Agreement (“Joinder Agreement”) to the Plan
Administrator in order to participate in the Plan.  The provisions of the Plan
are incorporated herein by reference.  In the event of an inconsistency between
the terms of this Joinder Agreement and the Plan, the terms of the Plan shall
control.

 

I understand that, unless otherwise set forth herein, any benefit payable to me
or my Beneficiary hereunder shall be payable over 180 months (the “Payout
Period”).

 

Benefit Age.  My Benefit Age is sixty-five (65).

 

Retirement on or After Benefit Age.  I understand that I will receive my
Supplemental Retirement Benefit following my Separation from Service on or after
attaining my Benefit Age.  My projected annual Supplemental Retirement Benefit
is $132,311.00.  My Supplemental Retirement Benefit shall be payable in 180
monthly installments of $11,025.92 commencing within 90 days following my
Benefit Eligibility Date.

 

Involuntary Separation from Service at Any Time.  In the event of my involuntary
Separation from Service (other than for Cause) prior to my Benefit Age, I will
be entitled to my full Supplemental Retirement Benefit payable commencing at my
Benefit Age in 180 monthly installments.

 

 Voluntary Separation from Service Prior to Benefit Age:

 

·                  On or After Age 62.  I understand that in the event of my
voluntary Separation from Service on or after age 62, I will be entitled to my
Supplemental Retirement Benefit payable commencing at my Benefit Age in 180
monthly installments.

 

·                  Before Age 62.   In the event of my voluntary Separation from
Service prior to attainment of Age 62 (other than for Cause), I will be entitled
to my Accrued Benefit, determined as of the date of my voluntary Separation from
Service, increased by the Interest Factor until my Benefit Age, then annuitized
at my Benefit Age (using the Interest Factor) and payable commencing at my
Benefit Age over the Payout Period.

 

Termination for Cause.  I understand that if I have a termination for Cause, my
entire benefit under this Plan shall be forfeited.

 

Death Benefit.

 

·                  Death Prior to Separation from Service.  I understand that if
I die at any time while still employed with the Bank, my Beneficiary will be
entitled to my Survivor Benefit. 

 

--------------------------------------------------------------------------------


 

My Survivor Benefit shall be equal to my full Supplemental Retirement Benefit
otherwise payable to me at Benefit Age.  My Survivor Benefit shall commence
within 90 days following my date of death and shall be payable in 180 monthly
installments to my Beneficiary.

 

·                  Death Following Separation from Service.  I understand that
in the event I die at any time on or after my Separation from Service, whether
before or after commencement of my benefit,  my Beneficiary shall be entitled to
receive payment of the benefit to which I was entitled prior to my death.   If
my death occurs prior to commencement of my benefit or after commencement but
prior to completion of all such payments owed to me under the Plan, the Bank
shall pay my Beneficiary the remaining monthly installments of my Supplemental
Retirement Benefit for the remainder of the Payout Period.

 

·                  Burial and/or Funeral Expenses.  I understand that in
addition to the above, my Beneficiary shall be entitled to a $10,000 death
benefit for the payment of burial and/or funeral expenses following my death. 
Such death benefit will be paid in a lump sum within 90 days following my death.

 

Benefit Following a Change in Control.  I understand that if there is a Change
in Control followed by my Separation from Service at any time, I will be
entitled to my full Supplemental Retirement Benefit.  Such benefit shall
commence at my Benefit Age and shall be payable in 180 monthly installments.  I
understand that the Bank agrees to provide me with a Gross Up Payment in
accordance with Section 3.4(c) of the Plan in the event that my Supplemental
Retirement Benefit is subject to an excise tax under Code Sections 280G and
4999.

 

Disability While Employed.  I understand that in the event of my Disability
prior to my Benefit Age, I will be entitled to the Disability Benefit set forth
in Section 3.6 of the Plan.  My Disability Benefit shall equal my full
Supplemental Retirement Benefit, shall be paid in 180 monthly installments
commencing within 90 days following the date on which I attain my Benefit Age.

 

Restriction on Timing of Payment.  Notwithstanding the foregoing, I understand
that in the event that I am a Specified Employee (as defined in the Plan) in
accordance with Section 3.7 of the Plan, any payment which I am entitled for the
first 6 months following my Separation from Service with the Bank (other than
due to death or Disability) shall be withheld and shall be paid to me on the
first day of the 7th month following my Separation from Service with the Bank. 
Interest (at the rate of the Interest Factor as defined in the Plan) will accrue
on any withheld payment and shall be paid to me at the time the withheld
payments are paid.

 

I hereby acknowledge and agree that my interest in the Split Dollar Agreement is
terminated in connection with my participation in this Supplemental Executive
Retirement Plan.  This Joinder Agreement shall become effective upon execution
(below) by both Executive and a duly authorized officer of the Bank.

 

Dated this            day of July, 2008.

 

 

 

CITIZENS BANK AND TRUST

EXECUTIVE

 

 

 

 

 

 

 

 

 

(Bank’s duly authorized Officer)

JAMES E. YOUNG

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 


BENEFICIARY DESIGNATION


 


FOR JAMES E. YOUNG


 

Executive, under the terms of the Supplemental Executive Retirement Plan
executed by the Bank and effective July 1, 2008, hereby designates the following
Beneficiary to receive any guaranteed payments or death benefits under such
Plan, following his death:

 

PRIMARY BENEFICIARY:

 

Primary Beneficiary
Name(s)

 

Relationship

 

Home Address

 

Home Phone
#

 

Work Phone
#

 

Cell Phone #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the event the Primary Beneficiary set forth above has predeceased me, I
designate the person set forth below as my Secondary Beneficiary.

 

SECONDARY  BENEFICIARY:

 

Secondary Beneficiary
Name(s)

 

Relationship

 

Home Address

 

Home Phone
#

 

Work Phone
#

 

Cell Phone #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect. Such Beneficiary Designation is revocable.

 

DATE:           , 20      .

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

(WITNESS)

 

JAMES E. YOUNG

 

 

 

 

 

 

 

 

 

(WITNESS)

 

 

 

2

--------------------------------------------------------------------------------